Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
For purposes of appeal, the proposed amendments will NOT be entered--pursuant to the guidance of the AFCP 2.0 Program--and an explanation of how the new or amendment claims would be rejected for substantially the same reasons provided in the Final Rejection filed August 26, 2021.

Response to Arguments
Applicant's arguments filed October 15, 2021 have been fully considered but they are not persuasive.

Applicant argues that Examiner cited para. [0166] for describing water resistance of the latex polymer, but that the water resistance refers to a coating, not the latex within the slurry. para. 2, p.6. Applicant appears to argue that the properties of the latex in a coating would not be the same within the slurry. para. 4, p.6. 
Hauber discloses the use of a latex in the composition as explained in the Final Rejection filed August 26, 2021. In particular, Hauber describes the gypsum slurry (38) comprises “polymer additives” which are added to the gypsum slurry in the mixer (30). Refer to Fig. 1. 

    PNG
    media_image1.png
    340
    507
    media_image1.png
    Greyscale

Hauber discloses that the slurry is prepared via “continuous mixer 30, accepting raw materials, i.e. stucco, plaster, gypsum (in powder form), water and other additives, through one or more inlets, one of which inlets 32 is shown in FIG. 1.” [0064]. (bolded for emphasis) “The continuous mixer 30 thus provides several outlets for gypsum slurry each having varying desirable characteristics depending on the function of the slurry layer for which any specific outlet is producing gypsum slurry.” [0065]. 
Hauber further discloses that they slurry comprises polymer additives: “especially gypsum slurry that has been modified with polymer additives has adhesive characteristics in its wet state that present some difficulty in handling.” [0075]. (bolded for emphasis) “As the dense gypsum layer 38 dries and cures, the polymer additives entrained therein migrate toward and through the underlying fiber embedded sheet 14 and the migration may extend into the core slurry layer 44.” [0077].
Based on the above disclosure, Examiner posits that Hauber contemplates the use of the polymer additive within the slurry. Furthermore, since Hauber discloses that the additive migrates to the surface, it would provide water resistant properties.
In addition, Hauber also discloses that “[t]he slurry may be desired to include specified additives, for example, a polymeric compound, which forms a matrix with the set gypsum after it sets, so as to provide a suitable surface for further finishing, as will be described below.” [0091] (bolded for emphasis). The “polymeric compound, may be included in the mixture of constituents input directly into the controller 36 [output of slurry 38 from mixer 30] and/or 136. Such additives may be selected to water resistance, structural strength, ability to provide an applied finishing system substrate for further finishing of the front face, including attachment of finishing elements thereto, for example, stucco wall-covering, etc. [0163].
Based on the above disclosure, the arguments are not persuasive.

Applicant argues that the Office Action cites para. [0167], however that embodiment is not a suggestion that the latex is a component of the slurry. para. 5, p.6. 
See discussion above. The prior citation of paragraph [0167] was done to show that the latex compound was known to Hauber to provide water resistant properties. Also, note the migration of additives from the slurry to the boundary surfaces. 

Applicant argues that the content of latex within the slurry is not a recognized variable about water resistance. p.7. 
This is not found persuasive for the same reason as discussed above. Note also that Hauber discloses the reasons to add additives to the slurry including: “water resistance, structural strength, ability to provide an applied finishing system substrate for further finishing of the front face, including attachment of finishing elements thereto, for example, stucco wall-covering, etc.” [0163]. The additives include polymer additives selected from styrene butadiene latex. 
Therefore, the arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F: 9-8 (PHP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712